UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6489


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAWRENCE STAFFORD DAVIS, a/k/a Larry,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:06-cr-01317-TLW-1; 4:08-cv-70126-TLW)


Submitted:    July 10, 2009                 Decided:   July 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Stafford Davis, Appellant Pro Se. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence Stafford Davis seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.       The     order     is    not      appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)         (2006).         A

prisoner       satisfies       this        standard       by     demonstrating            that

reasonable       jurists     would     find      that     any     assessment         of     the

constitutional        claims    by    the    district      court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Davis has

not     made    the     requisite     showing.          Accordingly,           we    deny    a

certificate        of     appealability,           deny        Davis’s       motion         for

appointment of counsel, and dismiss the appeal.                                We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in    the     materials         before    the    court       and

argument would not aid the decisional process.

                                                                                    DISMISSED



                                             2